EXHIBIT 10.3


INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
September 12, 2014, between ALCO Stores, Inc., a Kansas corporation (the
“Company”), and William L. Lechtner (“Indemnitee”).
 
BACKGROUND
 
Highly competent persons have become more reluctant to serve corporations as
directors or officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation.
 
The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain qualified individuals, the Company will, unless
certain conditions described below are met, maintain on an ongoing basis, at its
sole expense, liability insurance to protect certain persons serving the Company
and its subsidiaries from certain liabilities.  Although the furnishing of such
insurance has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions.
 
Directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself.
 
The Restated Certificate of Incorporation (the “Certificate”) and the Amended
and Restated Bylaws of the Company (the “Bylaws”) require indemnification of the
officers and directors of the Company to the full extent permissible under
applicable law.  Indemnitee may also be entitled to indemnification pursuant to
the Kansas General Corporation Code (“KGCC”).  The Certificate, the Bylaws, and
the KGCC expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the Board, officers, and other persons with
respect to indemnification.
 
The uncertainties relating to insurance and to indemnification have increased
the difficulty of attracting and retaining persons to serve.  The Board has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future.
 
It is reasonable, prudent, and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is a supplement to and in furtherance of the Certificate and
Bylaws and any resolutions adopted by the Board, and will not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.
 
Indemnitee does not regard the protection available under the Company’s
Certificate and Bylaws and insurance as adequate in the present circumstances;
may not be willing to serve as an officer or director without adequate
protection; and the Company desires Indemnitee to serve in such
capacity.  Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified.
 
THEREFORE, in consideration of the foregoing and of Indemnitee’s agreement to
serve as an officer or director or both after the date of this Agreement, the
parties to this Agreement agree as follows:
 
1. Indemnification of Indemnitee.  The Company hereby agrees to defend, hold
harmless, and indemnify Indemnitee to the fullest extent permitted by law, as
such may be amended from time to time.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
(a) Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee will be entitled to the rights of indemnification provided
in this Section 1(a) if, by reason of his or her Corporate Status, the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding other than a Proceeding by or in the right of the Company.  Pursuant
to this Section 1(a), the Company will indemnify, defend, and hold Indemnitee
harmless to the fullest extent permitted by applicable law, as such may be
amended from time to time (but in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than permitted prior to such amendment), against all
Expenses, judgments, fines, and amounts paid in settlement actually and
reasonably incurred by him or her, or on his or her behalf, in connection with
such Proceeding or any claim, issue, or matter in any such Proceeding.
 
(b) Proceedings by or in the Right of the Company.  Indemnitee will be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, Indemnitee is, or is threatened to be made, a party
to or participant in any Proceeding brought by or in the right of the
Company.  Pursuant to this Section 1(b), the Company will indemnify, defend, and
hold Indemnitee harmless to the fullest extent permitted by applicable law, as
such may be amended from time to time (but in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than permitted prior to such amendment), against all
Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding; provided, however, if
applicable law so provides, no indemnification against such Expenses will be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee has been finally adjudged to be liable to the Company unless and to
the extent that the court in which such action or suit was brought determines
that such indemnification may be made.
 
 
2
 

--------------------------------------------------------------------------------

 
 
(c) Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a party to
and is wholly successful, on the merits or otherwise, in any Proceeding, he or
she will be indemnified by the Company to the fullest extent permitted by law,
as such may be amended from time to time (but in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than permitted prior to such amendment), against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with such Proceeding.  If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues, or matters in such Proceeding, the Company
will indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection with each successfully
resolved claim, issue, or matter.  For purposes of this Section 1(c) and without
limitation, the termination of any claim, issue, or matter in such a Proceeding
by dismissal, with or without prejudice, will be deemed to be a successful
result as to such claim, issue, or matter.
 
2. Additional Indemnity.  In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
will and hereby does indemnify, defend, and hold harmless Indemnitee against all
Expenses, judgments, penalties, fines, and amounts paid in settlement actually
and reasonably incurred by him or her or on his or her behalf if, by reason of
his or her Corporate Status, he or she is, or is threatened to be made, a party
to or participant in any Proceeding (including a Proceeding by or in the right
of the Company), including, without limitation, all liability arising out of the
sole, contributory, comparative or other negligence, or active or passive
wrongdoing of Indemnitee.  Except as provided in this Section 2 or in Section 9,
the only limitation that will exist upon the Company’s obligations pursuant to
this Agreement will be that the Company will not be obligated to make any
payment to Indemnitee that is finally adjudged (under the procedures, and
subject to the presumptions, set forth in Sections 6 and 7) to be prohibited by
applicable law.
 
3. Contribution.
 
(a) Regardless of whether the indemnification provided in Sections 1 and 2 is
available, in respect of any threatened, pending, or completed Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company will pay, in the first instance, the entire amount
of any judgment or settlement of such Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee.  The Company will not,
without prior written consent of Indemnitee, enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement solely involves the payment
of money and includes a full, unconditional and final release of all claims that
are or were asserted against Indemnitee in such Proceeding.  In addition, the
Company will not, without prior written consent of Indemnitee, seek or agree to
a bar order that extinguishes Indemnitee’s rights to indemnification or
advancement of Expenses, whether under this Agreement or otherwise.
 
 
3
 

--------------------------------------------------------------------------------

 
 
(b) Without diminishing or impairing the obligations of the Company set forth in
Section 3(a), if, for any reason, Indemnitee elects or is required to pay all or
any portion of any judgment or settlement in any Proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such Proceeding),
the Company will contribute to the amount of Expenses, judgments, fines, and
amounts paid in settlement actually and reasonably incurred and paid or payable
by Indemnitee in proportion to the relative benefits received from the
transaction that gave rise to such Proceeding by (i) the Company and all
officers, directors, or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand; and (ii) Indemnitee, on the other hand; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors, or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such Expenses, judgments, fines,
or settlement amounts, as well as any other equitable considerations that
applicable law may require to be considered.  The relative fault of the Company
and all officers, directors, or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, will be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.
 
(c) The Company hereby agrees to fully indemnify, defend, and hold harmless
Indemnitee from any claims of contribution that may be brought by officers,
directors, or employees of the Company, other than Indemnitee, who may be
jointly liable with Indemnitee.
 
(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, and amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s) or
transaction(s) giving cause to such Proceeding; and (ii) the relative fault of
the Company (and its directors, officers, employees, and agents) and Indemnitee
in connection with such event(s) or transaction(s).
 
4. Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness or otherwise involved in any Proceeding to
which Indemnitee is not a party, the Company will indemnify, defend, and hold
harmless the Indemnitee against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.
 
 
4
 

--------------------------------------------------------------------------------

 
 
5. Advancement of Expenses.  To the fullest extent permitted by law, as such may
be amended from time to time (but in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader advancement
rights than permitted prior to such amendment), the Company will advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within 30 days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances from time to time, whether prior to or after final
disposition of such Proceeding.  Such statement or statements will reasonably
evidence the Expenses incurred by Indemnitee and will include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it is ultimately determined that Indemnitee is not entitled
to be indemnified against such Expenses.  Any advances and undertakings to repay
pursuant to this Section 5 will be unsecured and interest-free and any advances
will be made without regard to Indemnitee’s ability to repay the
Expenses.  Indemnitee will qualify for and be entitled to receive such advances
solely upon execution and delivery to the Company of the statement or statements
and the undertaking referred to in this Section 5.
 
6. Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnification that are as favorable as may be permitted under the
KGCC and public policy of the State of Kansas.  Accordingly, the parties agree
that the following procedures and presumptions will apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:
 
(a) To obtain indemnification under this Agreement, Indemnitee must submit to
the Company a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.  The
Secretary of the Company will, promptly upon receipt of such a request for
indemnification, advise the Board that Indemnitee has requested
indemnification.  Notwithstanding the foregoing, any failure by Indemnitee to
provide such a request to the Company, or to provide such a request in a timely
fashion, shall not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually prejudices the
interests of the Company.
 
(b) If the Company shall be obligated to pay the Expenses of any Proceeding
against Indemnitee, the Company shall be entitled to assume and control the
defense of such Proceeding (with counsel consented to by Indemnitee, which
consent shall not be unreasonably withheld), upon the delivery to Indemnitee of
written notice of its election so to do.  After delivery of such notice, consent
to such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that if (i) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (ii) Indemnitee or
counsel selected by the Company shall have concluded that there may be a
conflict of interest between the Company and Indemnitee or among Indemnitees
jointly represented in the conduct of any such defense; or (iii) the Company
shall not, in fact, have employed counsel, to which Indemnitee has consented as
aforesaid, to assume the defense of such
 
5
 

--------------------------------------------------------------------------------

 
 
Proceeding, then the reasonable fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.  Notwithstanding the foregoing, Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense.
 
(c) The Company will be entitled to participate in the Proceeding at its own
expense.  The Company will not, without prior written consent of Indemnitee,
effect any settlement of a claim against Indemnitee in any threatened or pending
Proceeding unless such settlement solely involves the payment of money by any
Person other than Indemnitee and includes a full, unconditional and final
release of all claims that are or were asserted against Indemnitee in such
Proceeding.  In addition, the Company will not, without prior written consent of
Indemnitee, seek or agree to a bar order that extinguishes Indemnitee’s rights
to indemnification or advancement of Expenses, whether under this Agreement or
otherwise.
 
(d) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement to indemnification will be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of the Company.  Indemnitee will
reasonably cooperate with the Person making the determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such Person
upon reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses actually and reasonably incurred by Indemnitee in so cooperating with
the Person making such determination will be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies, defends, and agrees to hold Indemnitee harmless from
any such costs and Expenses.  If it is determined that Indemnitee is entitled to
indemnification requested by Indemnitee in a written application submitted to
the Company pursuant to Section 6, payment to Indemnitee will be made within 30
days of the written request for indemnification submitted by Indemnitee.
 
(e) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(d), the Independent Counsel
will be selected as provided in this Section 6(e).  If a Change in Control has
not occurred, the Independent Counsel will be selected by the Board, and the
Company will give written notice
 
 
6
 

--------------------------------------------------------------------------------

 
 
to Indemnitee advising him or her of the identity of the Independent Counsel so
selected.  If a Change in Control has occurred, the Independent Counsel will be
selected by Indemnitee (unless Indemnitee requests that such selection be made
by the Board, in which event the preceding sentence will apply), and Indemnitee
will give written notice to the Company advising it of the identity of the
Independent Counsel so selected.  In either event, Indemnitee or the Company, as
the case may be, may, within ten days after such written notice of such
selection has been received, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement, and the objection will set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected will act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit.  The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel and to
fully indemnify such Independent Counsel against any and all Expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant to this Agreement.
 
(f) In making a determination with respect to entitlement to indemnification
under this Agreement, the Person making such determination will presume that
Indemnitee is entitled to indemnification under this Agreement.  Anyone seeking
to overcome this presumption will have the burden of proof and the burden of
persuasion by clear and convincing evidence.  Neither the failure of the Company
(including the Board, Independent Counsel or its stockholders) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in the KGCC, nor
an actual determination by the Company (including the Board, Independent Counsel
or its stockholders) that Indemnitee has not met such applicable standard of
conduct, will be a defense to the action or create a presumption that Indemnitee
has not met the applicable standard of conduct.
 
(g) Indemnitee will be deemed to have acted in good faith if Indemnitee’s action
is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by directors,
officers, employees or agents of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by the
Enterprise.  In addition, the knowledge or actions, or failure to act, of any
director, officer, agent, or employee of the Enterprise will not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.  Regardless of whether the foregoing provisions of this Section 6(g)
are satisfied, it will in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company.  Anyone seeking to overcome
this presumption will have the burden of proof and the burden of persuasion by
clear and convincing evidence.
 
(h) If the Person empowered or selected under Section 6(d) to determine whether
Indemnitee is entitled to indemnification has not made a determination within 30
days after receipt by the Company of the request therefor, the requisite
determination of
 
 
7
 

--------------------------------------------------------------------------------

 
 
entitlement to indemnification will be deemed to have been made and Indemnitee
will be entitled to such indemnification absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification or (ii) a prohibition of such indemnification under
applicable law.
 
(i) Indemnitee will cooperate with the Person making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such Person upon reasonable advance request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such
determination.  Any Independent Counsel, member of the Board, or stockholder of
the Company will act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this
Agreement.  Any Expenses actually and reasonably incurred by Indemnitee in so
cooperating with the Person making such determination will be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby agrees to indemnify, defend, and hold
Indemnitee harmless therefrom.
 
(j) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, or uncertainty.  In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it will be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding.  Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion by clear and convincing evidence.
 
(k) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, settlement, or conviction, or upon a plea of nolo contendere
or its equivalent, will not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner that he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.
 
7. Remedies of Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(d) of this Agreement within 30 days after receipt by
the Company of the request for indemnification or (iv) payment of
indemnification is not made pursuant to this Agreement within 30 days after
receipt by the Company of a written request therefor,
 
 
8
 

--------------------------------------------------------------------------------

 
 
Indemnitee may at any time thereafter bring suit against the Company to enforce
Indemnitee’s claim to such indemnification or payment.  The Company will not
oppose Indemnitee’s right to bring such suit.
 
(b) In the event that a determination has been made pursuant to Section 6(d) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 7 will be conducted in all
respects as a de novo trial on the merits, and Indemnitee will not be prejudiced
by reason of the adverse determination under Section 6(d).
 
(c) If a determination has been made pursuant to Section 6(d) of this Agreement
that Indemnitee is entitled to indemnification, the Company will be bound by
such determination in any judicial proceeding commenced pursuant to this Section
7, absent (i) a misstatement by Indemnitee of a material fact, or an omission of
a material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
 
(d) The Company will indemnify, defend, and hold harmless Indemnitee against any
and all Expenses and, if requested by Indemnitee, will (within 30 days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Expenses to Indemnitee, that are actually and reasonably
incurred by Indemnitee in connection with any action brought by Indemnitee (i)
for indemnification or advancement of Expenses from the Company under this
Agreement, (ii) to recover damages for breach of this Agreement or (iii) related
to any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses, or insurance
recovery, as the case may be.
 
(e) The Company will be precluded from asserting in any proceeding commenced
pursuant to this Section 7 that the procedures and presumptions of this
Agreement are not valid, binding, and enforceable and will stipulate in any
court of competent jurisdiction that the Company is bound by all the provisions
of this Agreement.
 
(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement will be required to be
made prior to the final disposition of the Proceeding.
 
8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a) The rights of indemnification as provided by this Agreement will not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of directors, or otherwise.  No amendment,
alteration, or repeal of this Agreement or of any provision of this Agreement
will limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such
 
 
9
 

--------------------------------------------------------------------------------

 
 
Indemnitee in his or her Corporate Status prior to such amendment, alteration,
or repeal.  To the extent that a change in the KGCC, whether by statute or
judicial decision, permits greater indemnification than would be afforded
currently under the Certificate, the Bylaws, or this Agreement, it is the intent
of the parties to this Agreement that Indemnitee will enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy conferred
by this Agreement is intended to be exclusive of any other right or remedy, and
every other right and remedy will be cumulative and in addition to every other
right and remedy given under this Agreement or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
under this Agreement, or otherwise, will not prevent the concurrent assertion or
employment of any other right or remedy.
 
(b) The Company hereby covenants and agrees that, so long as Indemnitee serves
in a Corporate Status and thereafter so long as Indemnitee may be subject to any
possible Proceeding by reason of the fact that Indemnitee served in a Corporate
Status, the Company, subject to Section 8(d), will maintain in full force and
effect liability insurance to protect Indemnitee from personal liabilities
incurred by reason of the fact that Indemnitee is or was serving in such
capacity (“Liability Insurance”) in reasonable amounts from established and
reputable insurers.
 
(c) In all applicable policies of Liability Insurance, Indemnitee will be named
as an insured and will be covered by such policies in accordance with their
terms to the maximum extent of the coverage available for any director, officer,
employee, or agent or fiduciary under such policy or policies.
 
(d) Notwithstanding the foregoing, the Company will have no obligation to
maintain Liability Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company or by another Person pursuant to a contractual
obligation owed to the Company.  The Company shall provide at least 30 days
notice to Indemnitee prior to ceasing the maintenance of Liability Insurance.
 
(e) Following the receipt of a notice of a claim pursuant to the terms of this
Agreement, the Company will give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company will thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
 
(f) Except as set forth in Section 8(g) below, in the event of any payment under
this Agreement, the Company will be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who will execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
 
 
10
 

--------------------------------------------------------------------------------

 
 
(g) The Company hereby acknowledges that Indemnitee may have rights to
indemnification or advancement of Expenses or insurance provided by the Person
or Persons set forth on Exhibit A, if any, and affiliates of such Persons
(collectively, the “Third Party Indemnitors”).  The Company hereby agrees that
(i) it is the indemnitor of first resort and that the obligations of the Company
to Indemnitee are primary and any obligation of the Third Party Indemnitors to
provide indemnification for or advancement of Expenses incurred by Indemnitee
are secondary, (ii) the Indemnitee’s right to indemnification under this
Agreement, and the Certificate and the Bylaws, including the right to
advancement of Expenses, indemnification, and contribution, shall not be
diminished, modified, qualified, or otherwise affected by any right of
Indemnitee against any Third Party Indemnitor, and (iii) it irrevocably waives,
relinquishes, and releases the Third Party Indemnitors from any and all claims
against the Third Party Indemnitors for contribution, subrogation, or any other
recovery of any kind in respect thereof.  The Company further agrees that no
advancement or payment by the Third Party Indemnitors on behalf of the
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Third Party
Indemnitors shall have the right of contribution and be subrogated to the extent
of such advancement or payment to all of the rights of recovery of Indemnitee
against the Company.  The Company and Indemnitee agree that the Third Party
Indemnitors are third party beneficiaries of the terms of this Section 8(g).
 
9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company will not be obligated under this Agreement to make any
indemnification in connection with:
 
(a) any claim made against Indemnitee for which payment has actually been made
to or on behalf of Indemnitee under any insurance policy held by the Company or
other indemnity provision, except with respect to any excess beyond the amount
paid under any insurance policy or other indemnity provision, provided, that the
foregoing shall not affect the rights of Indemnitee or the Third Party
Indemnitors set forth in Section 8(g) above;
 
(b) any claim made against Indemnitee for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state law; or
 
(c) except as otherwise provided in Section 7, any Proceeding (or any part of
any Proceeding) initiated by Indemnitee, including any Proceeding (or any part
of any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, or other indemnitees, unless (i) the Board authorized the
Proceeding (or such part of any Proceeding) prior to its initiation, (ii) such
indemnification is expressly required to be made by applicable law or (iii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.
 
 
11
 

--------------------------------------------------------------------------------

 
 
10. Duration of Agreement.  All agreements and obligations of the Company
contained in this Agreement will continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another Person) and will
continue thereafter so long as Indemnitee is, or may be made, the subject to any
Proceeding (or any proceeding commenced under Section 7) by reason of his or her
Corporate Status, regardless of whether he or she is acting or serving in any
such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement will be
binding upon and inure to the benefit of and be enforceable by the parties and
their respective successors (including any direct or indirect successor by
purchase, merger, consolidation, reorganization, or otherwise to all or a
majority of the business, assets or income or revenue generating capacity of the
Company), assigns, spouses, heirs, executors, and personal and legal
representatives.
 
11. Successors and Binding Agreement.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or a majority of the business, assets, or income or revenue
generating capacity of the Company, by agreement in form and substance
reasonably satisfactory to Indemnitee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place.  This Agreement shall
be binding upon and inure to the benefit of the Company and any successor to the
Company by operation of law or otherwise.
 
12. Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it by this Agreement in order
to induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
 
(b) Subject to Section 8(a) hereof, this Agreement constitutes the entire
agreement between the parties hereto with respect to the matter hereof and
supersedes all prior written and oral, and contemporaneous oral, agreements,
negotiations, and understandings, express or implied, between the parties with
respect to the subject matter hereof.  This Section 12(b) will not be construed
to limit any other rights Indemnitee may have under the Certificate, the Bylaws,
applicable law or otherwise.
 
13. Period of Limitations.  No legal action may be brought and no cause of
action may be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company will be
extinguished and deemed released, unless asserted by the timely filing of a
legal action within such two year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period will govern.
 
 
12
 

--------------------------------------------------------------------------------

 
 
14. Definitions.  For purposes of this Agreement:
 
(a) “Corporate Status” describes the status of a person who is or was a
director, officer, manager, partner, trustee, employee, agent, or fiduciary of
the Enterprise that such person is or was serving at the express request of the
Company and includes, without limitation, the status of such person as an
advisor to the Enterprise prior to the commencement of service in any other
Corporate Status.
 
(b) “Change in Control” will be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
 
(i) Any Acquiring Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities;
 
(ii) During any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in paragraphs (i), (iii) or (iv) of this
definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;
 
(iii) The effective date of a merger or consolidation of the Company with any
other Person, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the surviving Person
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving Person;
 
(iv) The approval by the stockholders of the Company of a complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or a majority of the Company’s assets or income or revenue-generating capacity;
or
 
(v) There occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.
 
 
13
 

--------------------------------------------------------------------------------

 
 
For purposes of the foregoing, the following terms will have the following
meanings:
 
(A)           “Acquiring Person” will mean a “person” or “group” within the
meaning of Sections 13(d) and 14(d) of the Exchange Act; provided, however, that
Acquiring Person will exclude (i) the Company, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(iii) any Person owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
 
(B)           “Beneficial Owner” will have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner will
exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
Person.
 
(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d) “Enterprise” means the Company and any other Person that Indemnitee is or
was serving at the express request of the Company.
 
(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(f) “Expenses” include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, including reasonable compensation for time spent by Indemnitee in
connection with the prosecution, defense, preparation to prosecute or defend,
investigation, participation, preparation or involvement as a witness, or appeal
of a Proceeding or action for indemnification for which Indemnitee is not
otherwise compensated by the Company or any third party.  “Expenses” also
include expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.  “Expenses,” however, do not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
 
(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements),
 
 
14
 

--------------------------------------------------------------------------------

 
 
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification under this Agreement.  Notwithstanding the foregoing, the term
“Independent Counsel” will not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.
 
(h) “Person” means any individual, corporation, partnership, limited liability
company, trust, benefit plan, governmental or quasi-governmental agency, and any
other entity, public or private.
 
(i) “Proceeding” includes any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative, or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was acting in his or her Corporate Status, by reason of any
action taken by him or her or of any inaction on his or her part while acting in
his or her Corporate Status; in each case whether or not he or she is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement; including any
Proceeding pending on or before the date of this Agreement, but excluding any
Proceeding initiated by an Indemnitee pursuant to Section 7 of this Agreement to
enforce his or her rights under this Agreement.
 
15. Severability.  The invalidity or unenforceability of any provision of this
Agreement will in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable law.  In the event any provision of this Agreement
conflicts with any applicable law, such provision will be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.
 
16. Modification and Waiver.  No supplement, modification, termination, or
amendment of this Agreement will be binding unless executed in writing by each
of the parties.  No waiver of any of the provisions of this Agreement will be
deemed or will constitute a waiver of any other provisions of this Agreement
(whether or not similar) nor will such waiver constitute a continuing
waiver.  This Agreement cannot be modified or amended, or any provision of this
Agreement waived, by course of conduct.
 
17. Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter that may be subject to indemnification covered under this
Agreement.  The failure to so notify the Company will not relieve the Company of
any obligation that it may have to Indemnitee under this Agreement unless and
only to the extent that such failure or delay materially prejudices the Company.
 
 
15
 

--------------------------------------------------------------------------------

 
 
18. Notices.  All notices and other communications given or made pursuant to
this Agreement will be in writing and will be deemed effectively given:  (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications will be sent:
 
(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.
 
(b) To the Company at:
 

 
ALCO Stores, Inc.
751 Freeport Parkway
Coppell, Texas 75019
Attention: Corporate Secretary



 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
19. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same Agreement.  This Agreement may also be executed and
delivered by facsimile signature or other electronic means and in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
20. Rules of Construction.
 
(a) The headings of the paragraphs of this Agreement are inserted for
convenience only and will not be deemed to constitute part of this Agreement or
to affect the construction of this Agreement.
 
(b) Time is of the essence with respect to this Agreement.
 
(c) Unless the context otherwise requires, references to “Sections” and
“Exhibits” are to Sections of, and Exhibits to, this Agreement.
 
(d) This Agreement will be liberally construed in favor of Indemnitee.
 
(e) Use of the word “or” will not be exclusive.
 
(f) Use of defined terms in the singular will include the plural, and vice
versa.
 
21. Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties will be governed by, and construed and enforced in
accordance with, the Federal laws of the United States of America and the laws
of the State of Kansas, without
 
 
16
 

--------------------------------------------------------------------------------

 
 
regard to its conflict of laws rules or any other principle that could result in
the application of the laws of any other jurisdiction. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement will be brought
only in the state courts of the State of New York (the “New York Court”), or the
federal courts sitting in the State of New York and not in any other state or
Federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the New York Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of New York, CT Corporation, as such party’s
agent in the State of New York for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of New
York, (iv) waive any objection to the laying of venue of any such action or
proceeding in the New York Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the New York Court
has been brought in an improper or inconvenient forum.
 


 
[Signature page follows.]
 


 

17
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 


 

 
ALCO STORES, INC.
 
 
 
By:  /s/ Stanley B.
Latacha                                                                
Name:  Stanley B. Latacha
Title:    Interim  CEO
 
 
INDEMNITEE
 
By: /s/ William L.
Lechtner                                                                
Name: William L. Lechtner
 
 
Address:
13603 Old El Camino Real
San Diego, California 92130
 



 


 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Third Party Indemnitors
 


 


 


 